FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 February 4, 2008 Commission File Number: 000-50867 Syneron Medical Ltd. (Translation of registrant’s name into English) Industrial Zone, Yokneam Illit 20692, P.O.B. 550, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- On January 31, 2008,Syneron Medical Ltd. (the "Company") issued a press release announcing that Syneron would be previewing two new medical aesthetic devices at the AmericanAcademyof Dermatology annual meeting from February 2-4, 2008 : the Matrix RF™ and a laser assisted lipolysis system. . This Form 6-K is incorporated by reference into the Company’s Registration Statement on Form S-8 filed with the Securities and Exchange Commission on November 16, 2004 (Registration No. 333-120559). The following document is attached hereto and incorporated by reference herein: Exhibit 99.1 Press release dated January 31, 2008,titled "Syneron™ Previews Matrix RF™ Ablative Fractional Device and Laser Assisted Lipolysis System at American Academyof Dermatology Annual Meeting” Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SyneronMedical Ltd. By: /S/ Doron Gerstel Doron Gerstel Chief Executive Officer Date: February 4, 2008
